Opinion by
Winkler, J.
§ 183. Appeal from, justice's to county court; returnable, when. A regular term of tbe county court convened March 15, 1880. The appeal from justice’s court was perfected March 18, 1880. On April 2, 1880, that being a day in the same term of the court, a judgment was rendered in the case. Held, that the appeal was not returnable to that term of the court, and the court had no authority to render the judgment at that term. [R. S. art. 1641.]
§ 184. Judgment nunc pro tunc; notice of motion for, must be given, and motion must be supported by proof. A. judgment nunc pro tunc was entered upon minutes of the clerk of the court, without notice to the party against whom it was entered, and without evidence in support of the motion. Held, that the proceeding was without authority of law, and was a judgment without notice and without evidence to support it. [R. S. art. 1354 et seq.]
Reversed and remanded.